
	
		II
		112th CONGRESS
		1st Session
		S. 477
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To limit Government printing costs, Government travel
		  costs, and Federal vehicle costs.
	
	
		1.Short titleThis Act may be cited as the
			 Government Excess Prevention Act of
			 2011.
		2.Limitation on
			 government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
			(1)determine which
			 Government publications could be available on Government websites and no longer
			 printed and to devise a strategy to reduce overall Government printing costs
			 over the 10-year period beginning with fiscal year 2012, except that the
			 Director shall ensure that essential printed documents prepared for Social
			 Security recipients, Medicare beneficiaries, and other populations in areas
			 with limited Internet access or use continue to remain available;
			(2)establish
			 government-wide Federal guidelines on employee printing;
			(3)issue on the
			 Office of Management and Budget's public website the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually; and
			(4)issue guidelines
			 requiring every department, agency, commission, or office to list at a
			 prominent place near the beginning of each publication distributed to the
			 public and issued or paid for by the Federal Government—
				(A)the name of the
			 issuing agency, department, commission, or office;
				(B)the total number
			 of copies of the document printed;
				(C)the collective
			 cost of producing and printing all of the copies of the document; and
				(D)the name of the
			 firm publishing the document.
				3.Limitation of
			 Government travel costs
			(a)In
			 GeneralNotwithstanding any other provision of law, the total
			 amount which is paid or reimbursed by an agency under subchapter I of chapter
			 57 of title 5, United States Code (relating to travel and subsistence expenses;
			 mileage allowances for official travel by Federal employees) may not, for any
			 of the 5 fiscal years beginning after the date of enactment of this Act, exceed
			 50 percent of the total amount so paid or reimbursed by such agency for the
			 fiscal year in which such date of enactment occurs.
			(b)ExceptionsFor
			 purposes of carrying out subsection (a), there shall not be taken into account
			 the amounts paid or reimbursed for—
				(1)any subsistence
			 or travel expenses for threatened law enforcement personnel, as described in
			 section 5706a of title 5, United States Code; or
				(2)any other
			 expenses for which an exception is established under subsection (c) for reasons
			 relating to national security or public safety.
				(c)RegulationsAny
			 regulations necessary to carry out this section shall, in consultation with the
			 Director of the Office of Management and Budget, be prescribed by the same
			 respective authorities as are responsible for prescribing regulations under
			 section 5707 of title 5, United States Code.
			4.Reduction in
			 Federal vehicle costsNotwithstanding any other provision of
			 law—
			(1)of the amounts
			 made available to the General Services Administration for the acquisition of
			 new vehicles for the Federal fleet for fiscal year 2011 and remaining
			 unobligated as of the date of enactment of this Act, an amount equal to 20
			 percent of all such amounts is rescinded;
			(2)for fiscal year
			 2012 and each fiscal year thereafter—
				(A)the amount made
			 available to the General Services Administration for the acquisition of new
			 vehicles for the Federal fleet shall not exceed an amount equal to 80 percent
			 of the amount made available for the acquisition of those vehicles for fiscal
			 year 2011 (before application of paragraph (1)); and
				(B)the number of new
			 vehicles acquired by the General Services Administration for the Federal fleet
			 shall not exceed a number equal to 50 percent of the vehicles so acquired for
			 fiscal year 2011; and
				(3)any amounts made
			 available under the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) for the acquisition of new vehicles for the Federal fleet shall be
			 disregarded for purposes of determining the baseline.
			
